DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/27/2022 has been entered.  Claims 1, 3-4, and 6-20 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 09/27/2022. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "the third fluid-filled segment and the fourth fluid-filled segment defining a first recess between the third fluid- filled segment and the fourth fluid-filled segment and the third fluid-filled segment and the fifth fluid-filled segment defining a second recess between the third fluid-filled segment and the fifth fluid-filled segment, the first recess and the second recess extending continuously and uninterrupted along respective longitudinal axes from the first fluid-filled segment to the second fluid-filled segment";
In claim 3, there is no antecedent basis in the specification for "wherein the third fluid-filled segment extends substantially parallel to the fourth fluid-filled segment";
In claim 4, there is no antecedent basis in the specification for "wherein the third fluid-filled segment extends substantially parallel to the fifth fluid-filled segment";
In claim 11, there is no antecedent basis in the specification for "a fourth fluid-filled segment extending in the second direction between the first fluid-filled segment and the second fluid-filled segment and extending substantially parallel to the third fluid-filled segment";
In claim 11, there is no antecedent basis in the specification for "a first web area disposed between the third fluid-filled segment and the fourth fluid-filled segment and extending continuously and uninterrupted from the first fluid-filled segment to the second fluid-filled segment"
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3-4 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 3, 4 and 11 each recite the term "substantially", which renders the claims indefinite. The term "substantially" is a term of approximation.  The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In such a bladder product, any two axes with an included angle less than 45 degrees can be considered "substantially parallel" to each other since the specification is silent as to the definition of "substantially".  For examination purposes the term "substantially" has been construed to be any two axes having an included angle of less than 45 degrees. 
Claims 12-20 each depend from a rejected base claim and are likewise rejected. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-4, 6-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Case (US 2017/0265566 A1).
Regarding claim 1, Case discloses a bladder (bladder 300; fig. 1; para. 0042) comprising: 
a first fluid-filled segment (segment 312; fig. 5; para. 0044) including a first terminal end (see annotated fig. 5) and a second terminal end (see annotated fig. 5) disposed on opposite ends of the first fluid-filled segment along a first longitudinal axis of the first fluid-filled segment (segment 312 having a substantially tubular cross-sectional shape therefore having a longitudinal axis; see annotated fig. 5; para. 0046); 
a second fluid-filled segment (segment 311; fig. 5; para. 0044) including a third terminal end (see annotated fig. 5) and a fourth terminal end (see annotated fig. 5) disposed on opposite ends of the second fluid-filled segment along a second longitudinal axis of the second fluid-filled segment (segment 311 having a substantially tubular cross-sectional shape therefore having a longitudinal axis; see annotated fig. 5; para. 0046), the second fluid-filled segment being spaced apart from the first fluid-filled segment in a first direction transverse to the first longitudinal axis and the second longitudinal axis (see annotated fig. 5) and convergent with the first fluid-filled segment (converge at least around the middle parts of segments 311, 312; see fig. 5) with the first terminal end and the third terminal end being disposed closer to one another than the second terminal end and the fourth terminal end (see annotated fig. 5); and 
a third fluid-filled segment (segment 315; fig. 5; para. 0044), a fourth fluid-filled segment (segment 314; fig. 5; para. 0044), and a fifth fluid-filled segment (segment 316; fig. 5; para. 0044) each extending between the first fluid-filled segment and the second fluid-filled segment in a direction transverse to the first longitudinal axis and the second longitudinal axis (see annotated fig. 5; para. 0044), the third fluid-filled segment and the fourth fluid-filled segment defining a first recess (a first portion of web area 308 which is recessed from a ground-contacting surface of the fluid-filled chamber 300; see figs. 1, 8 and annotated fig. 5; paras. 0035, 0043-0044, 0082) between the third fluid-filled segment and the fourth fluid-filled segment (see annotated fig. 5) and the third fluid-filled segment and the fifth fluid-filled segment defining a second recess (a second portion of web area 308, which is recessed from a ground-contacting surface of the fluid-filled chamber 300; see figs. 1, 8 and annotated fig. 5; paras. 0035, 0043-0044, 0082) between the third fluid-filled segment and the fifth fluid-filled segment (see annotated fig. 5), the first recess and the second recess extending continuously and uninterrupted along respective longitudinal axes from the first fluid-filled segment to the second fluid-filled segment (see annotated fig. 5; paras. 0043-0044).  
Regarding claim 3, Case discloses the bladder of Claim 1, and further discloses wherein the third fluid-filled segment (segment 315; fig. 5) extends substantially parallel to the fourth fluid-filled segment (segment 314; fig. 5).  
Regarding claim 4, Case discloses the bladder of Claim 3, and further discloses wherein the third fluid-filled segment (segment 315; fig. 5) extends substantially parallel to the fifth fluid-filled segment (segment 316; fig. 5).  
Regarding claim 6, Case discloses the bladder of Claim 1, and further discloses wherein at least one of the third fluid-filled segment, the fourth fluid-filled segment, and the fifth fluid-filled segment (segments 314, 315, 316; fig. 5) fluidly couple the first fluid-filled segment and the second fluid-filled segment (in fluid communication with segments 311, 312; fig. 5; para. 0044).  
	Regarding claim 7, Case discloses the bladder of Claim 1, and further discloses the bladder further comprising a web area (web area 308; fig. 5; paras. 0043-0044) extending between the third fluid-filled segment and the fourth fluid-filled segment at the first recess and between the third fluid-filled segment and the fifth fluid-filled segment at the second recess (see annotated fig. 5; paras. 0043-0044).  
Regarding claim 8, Case discloses the bladder of Claim 7, and further discloses wherein the web area is recessed (web area 308 is defined by the bonding areas of upper layer 301 and lower layer 302, therefore is recessed from each inflated segment; fig. 5; paras. 0043, 0082) from a plane (a plane along upper layer 301; see annotated fig. 8) extending tangent to a first outer surface of the third fluid-filled segment, the fourth fluid-filled segment, and the fifth fluid-filled segment on a first side of the bladder (upper layer 301 forms a first outer surface of segments 314, 315, 316 on an upper side of the bladder; referencing fig. 5 and see annotated fig. 8; paras. 0043, 0082).  
Regarding claim 9, Case discloses the bladder of Claim 8, and further discloses wherein the web area is recessed (web area 308 is defined by the bonding areas of upper layer 301 and lower layer 302, therefore is recessed from each inflated segment; fig. 5; paras. 0043, 0082) from a plane (see annotated fig. 8) extending tangent to a second outer surface of the third fluid-filled segment, the fourth fluid-filled segment, and the fifth fluid-filled segment on a second side of the bladder (lower layer 302 forms a second outer surface of segments 314, 315, 316 on a lower side of the bladder; referencing fig. 5 and see annotated fig. 8; paras. 0043, 0082), the second side of the bladder being formed on an opposite side of the bladder than the first side (the lower side of the bladder is on an opposite side of the upper side; see fig.5).  
Regarding claim 11, Case discloses an article of footwear (footwear 100; fig. 1; para. 0039) comprising: 
a bladder (bladder 300; fig. 1; para. 0042) comprising: 
a first fluid-filled segment (segment 312; fig. 5; para. 0044) including a first terminal end (see annotated fig. 5) and a second terminal end (see annotated fig. 5) disposed on opposite ends of the first fluid-filled segment along a first longitudinal axis of the first fluid-filled segment (segment 312 having a substantially tubular cross-sectional shape therefore having a longitudinal axis; see annotated fig. 5; para. 0046), the first longitudinal axis extending in a first direction from a heel region of the article of footwear to a forefoot region of the article of footwear (see annotated fig. 5); 
a second fluid-filled segment (segment 311; fig. 5; para. 0044) spaced apart from the first fluid-filled segment (segment 311; fig. 5; para. 0044) in a second direction transverse to the first direction (segment 311; fig. 5; para. 0044) and including a third terminal end (see annotated fig. 5) and a fourth terminal end (see annotated fig. 5) disposed on opposite ends of the second fluid-filled segment (see annotated fig. 5) along a second longitudinal axis of the second fluid-filled segment (see annotated fig. 5),
the third terminal end being spaced apart from the first terminal end by a first distance (see annotated fig. 5) and the fourth terminal end being spaced apart from the second terminal end by a second distance different than the first distance (see annotated fig. 5); 
a third fluid-filled segment (segment 315; fig. 5; para. 0044) extending in the second direction between the first fluid-filled segment and the second fluid-filled segment (see fig. 5; para. 0044); 
a fourth fluid-filled segment (segment 314; fig. 5; para. 0044) extending in the second direction between the first fluid-filled segment and the second fluid-filled segment (see fig. 5; para. 0044) and extending substantially parallel to the third fluid-filled segment (see annotated fig. 5); and   
a first web area (a first portion of web area 308 which is recessed from a ground-contacting surface of the fluid-filled chamber 300; see figs. 1, 8 and annotated fig. 5; paras. 0035, 0043-0044, 0082) disposed between the third fluid-filled segment and the fourth fluid-filled segment (see annotated fig. 5) and extending continuously and uninterrupted from the first fluid-filled segment to the second fluid-filled segment (see annotated fig. 5; paras. 0043-0044).  
Regarding claim 12, Case discloses the article of footwear of Claim 11, and further discloses wherein the first fluid-filled segment and the second fluid-filled segment are convergent (converge at least around the middle parts of the first and second fluid-filled segments; see fig. 5).
Regarding claim 13, Case discloses the article of footwear of Claim 12, and further discloses wherein the first fluid-filled segment and the second fluid-filled segment converge in a direction from the heel region to the forefoot region (in a direction from the heel portion toward the middle parts of the first and second fluid-filled segments; see fig. 5).
Regarding claim 14, Case discloses the article of footwear of Claim 11, and further discloses wherein the third fluid-filled segment fluidly couples the first fluid-filled segment and the second fluid-filled segment (in fluid communication with one other; fig. 5; para. 0044).
Regarding claim 15, Case discloses the article of footwear of Claim 11, and further discloses the article of footwear further comprising a fifth fluid-filled segment (segment 316; fig. 5; para. 0044) disposed on an opposite side of the third fluid- filled segment than the fourth fluid-filled segment (see fig. 5).  
Regarding claim 16, Case discloses the article of footwear of Claim 15, and further discloses wherein the fourth fluid-filled segment and the fifth fluid-filled segment fluidly couple the first fluid-filled segment and the second fluid-filled segment (in fluid communication with one other; fig. 5; para. 0044).  
Regarding claim 17, Case discloses the article of footwear of Claim 15, and further discloses the bladder further comprising a second web area (a second portion of web area 308, which is recessed from a ground-contacting surface of the fluid-filled chamber 300; see figs. 1, 8 and annotated fig. 5; paras. 0035, 0043-0044, 0082) extending between the third fluid-filled segment and the fifth fluid-filled segment (see annotated fig. 5).  
Regarding claim 18, Case discloses the article of footwear of Claim 17, and further discloses wherein the first web area and the second web area are recessed (web area 308 is defined by the bonding areas of upper layer 301 and lower layer 302, therefore is recessed from each inflated segment; fig. 5; paras. 0043, 0082) from a plane (a plane along upper layer 301; see annotated fig. 8) extending tangent to a first outer surface of the third fluid-filled segment, the fourth fluid-filled segment, and the fifth fluid-filled segment on a first side of the bladder (upper layer 301 forms a first outer surface of segments 314, 315, 316 on an upper side of the bladder; referencing fig. 5 and see annotated fig. 8; paras. 0043, 0082).  
Regarding claim 19, Case discloses the article of footwear of Claim 18, and further discloses wherein the first web area and the second web area are recessed (web area 308 is defined by the bonding areas of upper layer 301 and lower layer 302, therefore is recessed from each inflated segment; fig. 5; paras. 0043, 0082) from a plane (see annotated fig. 8) extending tangent to a second outer surface of the   third fluid-filled segment, the fourth fluid-filled segment, and the fifth fluid-filled segment on a second side of the bladder (lower layer 302 forms a second outer surface of segments 314, 315, 316 on a lower side of the bladder; referencing fig. 5 and see annotated fig. 8; paras. 0043, 0082), the second side of the bladder being formed on an opposite side of the bladder than the first side (the lower side of the bladder is on an opposite side of the upper side; see fig.5).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Case (US 2017/0265566 A1).
Regarding claim 10, Case discloses the bladder of Claim 1.  Case does not explicitly disclose wherein the first fluid-filled segment tapers in a direction along the first longitudinal axis and the second fluid-filled segment tapers in a direction along the second longitudinal axis.  However, the original disclosure does not set forth any criticality for wherein the first fluid-filled segment tapers in a direction along the first longitudinal axis and the second fluid-filled segment tapers in a direction along the second longitudinal axis.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration because this modification does not appear to provide any unexpected results.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the shape of the first and second fluid-filled segments as disclosed by Case, with wherein the first fluid-filled segment tapers in a direction along the first longitudinal axis and the second fluid-filled segment tapers in a direction along the second longitudinal axis, in order to provide an alternative suitable design for the first and second fluid-filled segments.  Further, such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Regarding claim 20, Case discloses the article of footwear of Claim 11.  Case does not explicitly disclose wherein the first fluid-filled segment tapers in a direction along the first longitudinal axis and the second fluid-filled segment tapers in a direction along the second longitudinal axis.  However, the original disclosure does not set forth any criticality for wherein the first fluid-filled segment tapers in a direction along the first longitudinal axis and the second fluid-filled segment tapers in a direction along the second longitudinal axis.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the above configuration because this modification does not appear to provide any unexpected results.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the shape of the first and second fluid-filled segments as disclosed by Case, with wherein the first fluid-filled segment tapers in a direction along the first longitudinal axis and the second fluid-filled segment tapers in a direction along the second longitudinal axis, in order to provide an alternative suitable design for the first and second fluid-filled segments.  Further, such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.

    PNG
    media_image1.png
    967
    901
    media_image1.png
    Greyscale

Annotated Fig. 5 from US 2017/0265566 A1
	
    PNG
    media_image2.png
    513
    1005
    media_image2.png
    Greyscale

Annotated Fig. 8 from US 2017/0265566 A1

Response to Arguments
Applicant's arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732